Citation Nr: 1611930	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.  

3.  Whether the reduction of the rating for prostate cancer from 100 percent to noncompensably disabling, effective December 1, 2012, was proper.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1969 to November 1970, including service in the Republic of Vietnam.  The Veteran was awarded the National Defense Service Medal and the Vietnam Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of September 2012 and June 2013 of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2012 rating decision reduced the Veteran's rating for his prostate cancer from 100 percent to a noncompensable rating.  The June 2013 rating decision reopened the Veteran's claim for service connection for PTSD and denied it on the merits.  

In December 2015, the Veteran testified at a Board hearing regarding his service connection claim.  

The Veteran has consistently sought service connection for PTSD alone; that said, the evidence indicates that he has been diagnosed as suffering from psychiatric disorders other than PTSD.  Accordingly, the Board has broadened his claim from one seeking service connection solely for PTSD to a claim for service connection for a psychiatric disorder in general.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Neither the Veteran nor his representative submitted a motion to advance the Veteran's case on the Board's docket.  The Veteran, however, had previously asked the RO to expedite his case on account of his financial hardship.  The records show that the Veteran has lost his home, and that he has, at times, slept in his car.  In light of the Veteran's severe financial hardship, the Board shall advance his case on the docket.  38 C.F.R. § 20.900(c).  

The issues of entitlement to service connection for PTSD and whether the reduction of the Veteran's prostate cancer rating was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a June 2000 rating decision on the bases that there was no evidence that the Veteran currently suffered from PTSD and that the Veteran's stressors were not confirmed.  The Veteran did not appeal this decision, and it became final.  

2.  A subsequent rating decision in November 2005 reopened the Veteran's claim for service connection, finding that the Veteran did have a diagnosis of PTSD.  It continued to deny the Veteran's claim on the basis that the Veteran's stressors were not confirmed.  

3.  An August 2007 rating decision declined to reopen the Veteran's claim for service connection for PTSD, finding that new and material evidence had not been submitted.  The Veteran did not appeal this decision, and it became final.

4.  Evidence submitted since the August 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.





CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran first sought service connection for PTSD in a February 2000 claim.  The RO initially denied his claim in June 2000 on the bases that there was no evidence that the Veteran was diagnosed as suffering from PTSD and that there were no confirmed stressors. 

The Veteran did not appeal the June 2000 denial, and no new or material evidence pertinent to this issue was physically or constructively associated with the claims file within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The June 2000 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim in November 2003.  Without stating whether the Veteran's claim was reopened, the RO denied service connection in an April 2004 rating decision, finding no evidence that the Veteran was diagnosed with PTSD and that there was no credible evidence of the Veteran's claimed stressors.  The Veteran filed a notice of disagreement with this issue, and the RO issued a statement of the case in December 2004.  The Veteran did not perfect his appeal to the Board, and the April 2004 rating decision became final.  

The Veteran again sought to reopen his claim in a May 2005 claim.  In a November 2005 rating decision, the RO found that the Veteran had submitted evidence of a current diagnosis of PTSD, and it reopened his claim.  The RO continued to deny the claim, however, finding that the Veteran's stressors were not verified.  

The Veteran sought to reopen his claim for service connection in June 2006.  In an August 2007 rating decision, the RO declined to reopen the Veteran's claim for service connection, finding that new and material evidence had not been submitted.  The Veteran did not file a notice of disagreement as to this decision, nor was additional pertinent evidence received within the year thereafter.  The August 2007 rating decision thus became final.  

The Veteran filed the claim currently on appeal in May 2012.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

In the time since the Veteran's most recent August 2007 denial, VA has amended its regulation regarding service connection for PTSD.  Specifically applicable here, VA clarified that if a claimed stressor is related to a claimant's fear of hostile military or terrorist activity, such a stressor will be conceded if it is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2015).  In a January 2013 memo, the RO confirmed that the Veteran served in the Republic of Vietnam, and it conceded that the veteran was exposed to hostile military activity while in Vietnam and was fearful for his life.  As the previous final denials in question here denied the Veteran's claim for lack of a confirmed stressor, this development warrants reopening the Veteran's claim.  

At his June 2012 DRO hearing regarding his prostate cancer claim, the Veteran contended that his current psychiatric disorder is secondary to his service-connected residuals of prostate cancer.  The records show that the Veteran has been diagnosed as suffering from depression, and indeed earlier records suggested that his disability may be related to his other medical problems.  This fact also warrants reopening the Veteran's claim.  

In summary, based on both the change in regulation and in the Veteran's contention of an alternate theory of service connection, the Board concludes that new and material evidence sufficient to reopen the Veteran's claim has been submitted, and a reopening of his claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for PTSD is reopened; the appeal is granted to this limited extent.  


REMAND

For the reasons that follow, both the reopened claim for service connection and the Veteran's prostate cancer claim must be remanded.  

First, with respect to the Veteran's claim for service connection for a psychiatric disorder, the results of two recent VA examinations (in February 2013 and February 2014) showed that the Veteran was not currently diagnosed as suffering from this disability.  However, VA treatment records do show that the Veteran is diagnosed as suffering from PTSD.  Neither examiner discussed these records or stated why their particular diagnoses were correct.  

Further, to the extent that the February 2013 and February 2014 examinations did diagnose the Veteran as suffering from a psychiatric disorder, neither discussed whether such disorders may be related directly to the Veteran's active service or secondarily to his service-connected prostate cancer.  

Given these shortcomings, a new VA examination is warranted.  

With regard to the Veteran's prostate cancer claim, additional relevant evidence was developed by the RO in the form of a VA opinion and a VA examination in July 2015 and August 2015 respectively.  Though this opinion and examination were related to the Veteran's erectile dysfunction claim, they contain information pertinent to the Veteran's prostate cancer claim.  As both were obtained subsequent to the most recent supplemental statement of the case, they have not been reviewed by the RO in conjunction with this claim.  As the Veteran has not waived the right of the RO to review this information, his claim must be remanded.  

As his claim is being remanded, the Veteran must also be scheduled for a VA examination to determine the current nature and severity of his residuals of prostate cancer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice on how claims for service connection for PTSD based on military sexual trauma may be substantiated.  

2.  Schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  From what psychiatric disorder or disorders does the Veteran currently suffer?

b)  If you find that the Veteran currently suffers from PTSD, then is it at least as likely as not (a 50 percent or greater probability) that his PTSD is related to his active service, including to his fear of hostile military or terrorist activity or to his claimed military sexual trauma?

If you find that the Veteran does not suffer from PTSD, then please discuss the VA treatment records that have diagnosed the Veteran as suffering from PTSD and state why your diagnosis is more appropriate.  

c)  Is it at least as likely as not that any diagnosed psychiatric disorder other than PTSD is related to or had its onset during the Veteran's active service?

d)  Is it at least as likely as not that any diagnosed psychiatric disorder other than PTSD is secondary to the Veteran's service-connected prostate cancer or erectile dysfunction?  That is, is any diagnosed psychiatric disorder proximately due to, the result of, or aggravated by his service-connected prostate cancer or erectile dysfunction?  The examiner must address both causation and aggravation.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of a psychiatric disorder is found, the examiner must attempt to establish a baseline of severity of the Veteran's psychiatric disorder prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA prostate cancer examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

4.  Readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


